          Case 1:21-cv-01605-JPO Document 2 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:

 HEATHER JEANNE LINDSAY,                                          21-CV-1605 (JPO)

                                                                       ORDER

                               Debtor.


J. PAUL OETKEN, District Judge:

       This bankruptcy appeal has been assigned to me for all purposes. The briefing schedule

provided in the Federal Rules of Bankruptcy Procedures, specifically in Rule 8018, governs this

case. The parties are advised that oral argument will not be held unless and until the Court

orders otherwise.

       The Clerk of Court is directed to mail a copy of this order to Debtor.

       SO ORDERED.

Dated: March 16, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
